The opinion of the court was delivered, by
Sharswood, J.
— The words of a will, in their ordinary legal signification, must be taken to express the intention of the testator, unless there be something either in the will or circumstances dehors the will to indicate that they were used in a different sense. That the circumstances of the property and the testator with reference to it may be resorted to to assist the construction, is a principle perfectly well settled: 1 Jarman 363. What, then, is the meaning of the words “household furniture?” In that excellent old work, “ A Treatise of Equity” (of which Henry Ballow is the reputed author, and which is the text of Fonblanque, so that with the elaborate notes which have been added by later editors, it has at length become, as has been well remarked, “ a rivulet of text meandering through a wilderness of notes”), it is said that “household stuff is mstrumentum patrisfamilias domestieum et quotidianum:” Book IV., ch. 1, § 11, p. 103. It proceeds to enumerate “ tables, stools, chairs, carpets, hangings, beds, bedding, basins with ewers, candlesticks, all sorts of vessels serving for meat and drink, being of earth, wood, glass, brass or pewter, pots, pans, spits, and such like.” It comprises, as has been said in several cases, everything that contributes to the convenience of the householder or ornament of the house: Kelly v. Powley, Amb. 610; Cole v. Fitzgerald, 1 Sim. & Stu. 189; Carnagy v. Woodcock, 2 Munf. 239. It is contended, however, that the circumstances in this case show that the testatrix used these words in a more restricted sense. These circumstances are, that the testatrix kept a boarding-school; that the greater part of the furniture in question was for the use of the boarders; that they form a very large proportion of her whole fortune, and that a part only of the house in which she lived was furnished for her own use and comfort. Hence it is argued that the bequest should be confined to the articles so used by her. I agree that the furniture of the schoolroom is not household furniture; desks, stools, slates, inkstands, maps, globes, &c., cannot be brought within that category. The fact that the testatrix occupied one of the rooms of the house in which she resided for the purpose of a school would make no difference. But as to the remaining articles it is not easy to see how those employed for the comfort and convenience of boarders can be distinguished from such as are for the use of the members of the family, or of guests entertained withouj; pay. It cannot be pretended that these would not be included; otherwise the words would be narrowed down by construction to articles used personally by the testatrix herself; and for this there is neither reason nor authority. It certainly cannot be affected by the size of the establishment. A poor widow ekes out her livelihood in a small house by taking two or three boarders; would not the furniture of her parlor and kitchen, as well as of her guest-chambers, pass by a bequest of her household stuff? If so, can it make any *228difference that there are fifty or one hundred boarders ? Where is the line to be drawn ? No doubt if a cabinetmaker or upholsterer, or other tradesmen were to make a will in those words, articles in his store or shop answering to the description would not pass, though he might have his residence in the same building. They would be in the way of his trade. So, if the keeper of a hotel lived in a different house the words would admit of a different construction. This is the extent to which the authorities relied on by the appellant go. We concur, therefore, in the conclusion at which the court below arrived.
Decree affirmed and appeal dismissed, at the costs of the appellant.